Citation Nr: 1434883	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected residuals of shell fragment wounds to the back.  


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs Regional Office (RO).  This matter was previously before the Board in May 2011 and September 2012, when it was remanded for additional development.  It has now returned for appellate consideration.   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDING OF FACT

The evidence does not establish that the Veteran's residuals of shell fragments wounds to the back are painful or unstable, cause limitation of motion, cover an area of at least 144 square inches, or result in any other disabling effects.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for the residuals of shell fragment wounds to the back have not been met.  38 U.S.C.A. §§ 1155, 5107 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in March 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VAs duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and post-service treatment records have been obtained.

The Veteran was also provided with VA examinations in April 2008, August 2011, and October 2012.  The October 2012 VA examination was conducted pursuant to the Board's September 2012 remand and the report of the examination indicates that the examiner considered the evidence of record and clearly responds to the questions posed in the Board's remand directives.  As such, the October 2012 VA examination report is fully adequate and substantially complied with the September 2012 Board remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Legal Criteria and Analysis

The Veteran contends that he is entitled to an initial compensable disability rating for service-connected residuals of shell fragment wounds to his back, which consist of scars.  Currently these scars are rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  During the pendency of the Veteran's claim, the criteria for evaluating scars were amended on October 23, 2008.  The October 2008 revisions are applicable only to claims filed on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  However, a Veteran rated under the previous criteria may request review of his disability rating under the revised criteria.  In this case, the Veteran submitted his claim in January 2008 and has not indicated that he would like his rating evaluated under the revised criteria.  As such, the Board will only consider the criteria in effect prior to October 23, 2008 when deciding the Veteran's appeal.  

Prior to October 23, 2008, Diagnostic Code 7804 provided a sole compensable rating of 10 percent for a superficial scar that was painful on examination, regardless of the number of scars.  38 C.F.R. § 4.118 (2008).

Additional Diagnostic Codes applicable to scars include Diagnostic Code 7803, which provides for a sole compensable rating of 10 percent for scars that are superficial and unstable; Diagnostic Code 7802 which provides for a sole compensable rating of 10 percent for scars, other than on the head, face, or neck, that are superficial and do not cause limited motion and cover an area greater than 144 square inches (929 square centimeters (cm)); and Diagnostic Code 7801 which provides for scars, other than on the head, face, or neck, that are deep or that cause limited motion, a 40 percent evaluation is assigned for an area or areas exceeding 144 square inches; a 30 percent evaluation is assigned for an area or areas exceeding 72 square inches; a 20 percent evaluation is assigned for an area or areas exceeding 12 square inches; and a 10 percent is assigned evaluation for an area or areas exceeding 6 square inches.  38 C.F.R. § 4.118 (2008).

The Court has held that when the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran was afforded a VA examination in April 2008.  At that time, the examiner noted 120 scars on the Veteran's back that measured approximately 1.0 cm by 0.5 cm and one scar that was measured at 2.0 cm by 1.0 cm.  The scars were not tender or unstable.  There was no disfigurement, ulceration, adherence, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  

The Veteran was afforded another VA examination in August 2011.  At that time, the Veteran denied any physical pain related to the scars on his back.  Examination revealed numerous smooth scars on his back, the smallest of which measured 0.2 cm by 0.1 cm and the largest measured 2.0 cm by 0.8 cm.  There was no pain or tenderness on palpation of the scars.  

Pursuant to the Board's September 2012 remand, the Veteran was afforded another VA examination in October 2012.  At that time, the Veteran denied any pain associated with the scars on his back, but he reported that he was self-conscious of the scars and did not take his shirt off in public because he got too many questions regarding the scars and he did not like to talk about his experience.  On examination, the Veteran was noted to have approximately 120 scars on his posterior trunk, 35 of which measured 1.0 cm by 1.0 cm.  The remaining scars were smaller, but varied in size and probably covered a total of 35 square cm.  The scars were not painful or unstable nor did they cause limitation of function or any other pertinent physical findings.  The examiner noted that in total, the Veteran's scars on his back covered approximately only 70 square cm.  It was also noted that the scars on the Veteran's back did not interfere with his ability to work. 

Also of record is an October 2011 statement from the Veteran's former representative, associated with his notice of disagreement, in which the Veteran's former representative stated that the Veteran had pain related to the scars on his back.  However, based on the Veteran's consistent denials at his VA examinations of any pain with his scars, the Board finds that the October 2011 statement from the former representative is not an accurate portrayal of the Veteran's symptoms.  

VA treatment notes of record do not indicate that the Veteran receives any treatment for symptoms related to the residuals of the shell fragment wounds to his back, to include his numerous scars.  

Based on the evidence of record, the Board finds that an initial compensable disability rating for the residuals of shell fragment wounds to the Veteran's back is not warranted.  The Board in no way means to diminish the extent of the Veteran's wounds or the nature of his service.  However, at each of the VA examinations discussed above, the Veteran has consistently denied that any of his scars are painful or tender.  Further, examination of the scars has not shown that there is any evidence of instability, that the scars are deep, or that they cause limitation of motion.  Finally, the October 2012 VA examiner noted that the scars on the Veteran's back cover approximately 70 square cm of space.  Therefore, the Board finds that an initial compensable disability rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2008).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether a compensable disability rating is warranted for the Veteran's shell fragment scars on his back under other diagnostic codes applicable to scars; however, there is no indication that these scars cause disfigurement of the head, face, or neck (Diagnostic Code 7800) or cause any limitation of function of his back (Diagnostic Code 7805).





Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, there is no indication that the Veteran suffers from any pain related to his scars, that he has had any hospitalizations or received frequent treatment of any kind for his scars, and the October 2012 VA examiner specifically indicated that his scars do not interfere with his ability to work.  Further, there is no indication that the average industrial impairment caused by the Veteran's service-connected residuals of shell fragment wounds to the back would be to such a degree as to warrant the assignment of higher schedular rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.  Additionally, the Board notes that the Veteran was granted entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) effective July 27, 2000, and therefore, such issue is not currently for consideration.  See Rice v. Shinseki, 22Vet. App. 447 (2009).



[CONTINUED ON NEXT PAGE]

ORDER

Entitlement to an initial compensable disability rating for service-connected residuals of shell fragment wounds to the back is denied.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


